Case: 21-60544     Document: 00516350232         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   June 9, 2022
                                  No. 21-60544
                                Summary Calendar                 Lyle W. Cayce
                                                                      Clerk

   Sandra Yanira Aragon-Rivera,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 640 021


   Before Davis, Higginson, and Costa, Circuit Judges.
   Per Curiam:*
          Sandra Yanira Aragon-Rivera, a native and citizen of El Salvador,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from a decision of the Immigration Judge (IJ)
   concluding that she was ineligible for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60544     Document: 00516350232           Page: 2   Date Filed: 06/09/2022




                                    No. 21-60544


   relief under the Convention Against Torture (CAT). She challenges the
   BIA’s conclusions that she has not shown eligibility for asylum and
   withholding because she failed to show past persecution or a well-founded
   fear of future persecution. She also challenges the BIA’s conclusion that she
   has not shown eligibility for CAT relief. These arguments are reviewed
   under the substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339,
   344 (5th Cir. 2005). Additionally, we review the decision of the BIA and
   consider the IJ’s decision only insofar as it influenced the BIA. See Singh v.
   Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          As a preliminary matter, we note that the BIA found that Aragon-
   Rivera had waived on appeal any challenge to the IJ’s findings that her
   proposed particular social group (PSG) was not cognizable and that she failed
   to demonstrate a fear of future persecution because she could relocate within
   El Salvador to avoid any harm. Because she does not challenge these findings
   by the BIA in her petition, any such challenge is abandoned. See Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Thus, we lack jurisdiction to
   consider her unexhausted arguments that her proposed PSG was cognizable
   and that the Government failed to meet its burden to demonstrate that
   relocation was reasonable. See 8 U.S.C. § 1252(d)(1); Martinez-Guevara v.
   Garland, 27 F.4th 353, 360 (5th Cir. 2022); Omari v. Holder, 562 F.3d 314,
   320-21 (5th Cir. 2009).
          Aragon-Rivera has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA on the issue whether she showed past
   persecution or a well-founded fear of future persecution. See INS v. Elias–
   Zacarias, 502 U.S. 478, 481 (1992); Zhang, 432 F.3d at 344. Consequently,
   she has not shown that substantial evidence compels a conclusion contrary to
   that of the BIA on the issue whether she showed eligibility for withholding.
   See Vazquez-Guerra v. Garland, 7 F.4th 265, 270-71 (5th Cir. 2021), cert.
   denied, 142 S. Ct. 1228 (2022); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.



                                         2
Case: 21-60544     Document: 00516350232           Page: 3   Date Filed: 06/09/2022




                                    No. 21-60544


   2002). Additionally, Aragon-Rivera fails to show that the record compels a
   conclusion contrary to the BIA’s that she failed to establish that it was more
   likely than not that she would be tortured were she repatriated to El Salvador
   by or with the acquiescence of a government official. See Zhang, 432 F.3d at
   344.
          The petition for review is DENIED IN PART and DISMISSED
   IN PART for lack of jurisdiction.




                                         3